                                                                  FILED
                                                                IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                              us   DISTRICT COURT E.D.N.Y
EASTERN DISTRICT OF NEW YORK                                      OE('~ 11 2019
--------------------------------------------------------- * --------:X
                                                                                   *
MICHELLE T. ISHIKAWA, ON BEHALF OF HERSELF :
AND ALL OTHERS SIMILARLY SITUA TED,BROOKLYN OFFICE

                          Plaintiff,                                          ORDER
                                                                              l 7-CV-6841 (WFK) (JO)
                 V.


NATIONAL ENTERPRISE SYSTEMS, INC.,

                          Defendant.
-----------------------------------------------------------------------X
WILLAM F. KUNTZ, II, United States District Judge:

        Pending before this Court is Defendant' s Motion for Judgment on the Pleadings pursuant

to Federal Rule of Civil Procedure 12(c). ECF No. 17. The Court assumes the parties'

fami liarity with the allegations in the Complaint, assumed true for purposes of this motion.

        On December 12, 20 17, plaintiff Michelle T. Ishikawa, on behalf of herself and all others

similarly situated (collectively, "Plaintiffs"), filed a Complaint against National Enterprise

Systems, Inc. ("Defendant"), which operates as a debt collector. See ECF No. 8 ("Compl."). In

the Complaint, Plaintiffs allege that Defendant engaged in abusive, deceptive, and misleading

debt collection practices in violation of the Fai r Debt Collection Act, or FDCPA, codified at 15

U.S.C. § 1692 et seq. Specifically, the Complaint alleges plaintiff Michelle Ishikawa received a

debt collection letter from Defendant, seeking to collect a debt of $22,306.30 owed to original

creditor National Collegiate Student Loan Trust 2007-3 in connection with a student loan. The

letter also stated "[b]ecause of interest and other charges that may vary from day to day, the

amount due on the day you pay may be greater." Because in Plaintiffs' view, the letter "did not

set forth what Ishikawa would need to pay to resolve the debt at any given moment in the future,

and/or did not set forth a clear explanation of the interest that would cause the ' balance' to
increase," the letter "did not set forth the amount of the 'debt,"' and therefore violated the

FDCP A. The Complaint includes three causes of action, all arising under the FDCPA. The

Complaint also includes class action allegations pursuant to Federal Rule of Civil Procedure 23
             .                                                                                       I




and defines the purported class as "all natural persons[] who received a letter from [Defendant]

dated between July 13, 2016 and the present to collect a past due debt,[] in a form materially

identical or substantially similar to Exhibit A." The Complaint requests statutory damages,

costs, and attorney's fees.

       A motion for judgment on the pleadings under Federal Rule of Civil Procedure 12(c) is

decided in the same manner as a motion to dismiss under Federal Rule of Civil Procedure

l 2(b)( 6). Although courts must accept well-pleaded factual allegations in a Complaint as true

for purposes of a motion for judgment on the pleadings, courts are "not bound to accept as true a

legal conclusion couched as a factual allegation." See Bell At/. Corp. v. Twombly, 550 U.S. 544,

555 (2007). Judgment on the pleadings is appropriate if, from the pleadings, the moving party is
                                                                                                 I
                                                                                                 I

entitled to judgment as a matter of law. Burns Int'[ Sec. Servs., Inc. v. Int'! Union, United Plant

Guard Workers ofAm. (UPGWA) & Its Local 537, 47 F.3d 14, 16 (2d Cir. 1995).

        Upon careful review of the motion papers, see ECF Nos. 17-22, the Court finds as a

matter of law, Plaintiffs claims must be dismissed because the debt collection letter accurately

states the amount of her debt and is not deceptive. "[T]he FDCP A requires debt collectors, when

they notify consumers of their account balance, to disclose that the balance may increase· d-p.e to

interest and fees." in Avila v. Riexinger & Assoc., LLC, 817 F.3d 72, 76 (2d Cir. 2016). In Avila,

the Second Circuit approved "safe harbor" language from a Seventh Circuit case on §

1692g(a)(l), holding that the language would also be sufficient to protect the debt collecto~

under § 1692e. That safe-harbor language states as follows:


                                                 2
        As of the date of this letter, you owe $ _ [the exact amount due]. Because of
        interest, late charges, and other charges that may vary from day to day, the amount
        due on the day you pay may be greater. Hence, if you pay the amount shown above,
        an adjustment may be necessary after we receive your check, in which event we
        will inform you before depositing the check for collection. For further information,
        write the undersigned or call 1-800-[phone number].

Id. at 77 (quoting Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214 F.3d

872, 876 (7th Cir. 2000) ). Plaintiffs claims are based on the "safe harbor" Defendant's letter

stated in pertinent part as follows:

       As of the date of this letter, you owe $2,815.60. Because of interest charges that
       may vary from day to day, the amount due on the day you pay may be greater.
       Hence, if you pay $2,815.60, an adjustment may be necessary after we receive your
       check, in which event we will inform you before depositing the check for collection.

The language is virtually identical to language the safe harbor language the Second Circuit in

Avila expressly adopted as complying with the FDCPA's requirement to provide the amount of

debt in a collection letter. The cases upon which Plaintiff relies are without merit, as none of

them have changed Avila's core holding that a debt collector may comply with the FDCPA by

following the formula of the safe harbor language. See, e.g., Taubenflige/ v. EGS Financial

Care, Inc., 18-CV-1962, 2018 WL 3079697, at *4 (E.D.N.Y. 2018) (Ross, J.), ajf'd, No. 18-

2208, 2019 WL 1499856 (2d Cir. Apri. 4, 2019). Plaintiff has not pointed to any reason why this
                                                                                               I
                                                                                               !
language is insufficient to immunize Defendant from liability as discussed above. Accorditjgly,

the Court finds dismissal is warranted under Second Circuit authority.




                                                3
        The·court hereby GRANTS Defendant's Motion for Judgment on the Pleadings. The
                                                                                               I

Clerk of Court is respectfully directed to terminate the motion pending at ECF No. 17 and to

close this case.



                                                    SO ORDERED.


                                                                 s/WFK


                                                    UNITED STATES DISTRICT JUDGE
Dated: December 10, 2019
       Brooklyn, New York




                                               4
